     Case 3:18-cv-00166-HDM-CLB Document 33 Filed 08/25/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    LEO HUNTER,                                     Case No. 3:18-cv-00166-HDM-CLB
12                       Petitioner,                  ORDER
13           v.
14    ISIDRO BACA, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   32), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 32) is GRANTED. Petitioner will have up to and including November

21   9, 2020, to file an amended petition.

22          DATED: August 25, 2020.
23                                                              ______________________________
                                                                HOWARD D. MCKIBBEN
24                                                              United States District Judge
25

26

27

28
                                                     1
